(Por la corte, a propuesta del
Juez Asociado Señor Aldrey.)
Por cuanto, el demandado se allanó a que se dictara sen-tencia contra él sin pago de honorarios del abogado de la parte contraria;
*1028Por gxjaNtio, con vista de la demanda y de la contestación la corte dictó sentencia condenatoria imponiendo al deman-dado el pago de las costas;
Por CUANTO, contra esa sentencia se lia interpuesto por el demandado este recurso de apelación en cuanto le condena a pagar honorarios de abogado;
Por cuanto, se nos pide que desestimemos esa apelación por ser frívola;
Por cuanto, según decisiones nuestras la condena en cos-tas incluye el pago de honorarios de abogado cuando éstos no son excluidos expresamente de la condena de costas, como no se ha hecho en este caso;
Por cuanto, dados esos antecedentes existe una cuestión entre las partes en esta apelación sobre si en vista del alla-namiento condicionado del demandado se le puede imponer el pago de estos honorarios, por lo que no .es frívola esta apelación,
Por tanto, debemos desestimar y desestimamos la mo-ción para que desestimemos esta apelación.